DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, 12, and 14, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gebald US Publication 2017/0203249.
Regarding claim 1, Gebald teaches a process for heat exchange in an adsorption/desorption cycle process comprising (See Figure 6):
a) Removing heat from the adsorbent material 6 by the condensation heat exchanger 8 (as heat of vaporization ‘Q’)([0100]);
b) Storing the heat for later use during a desorption step ([0100]), the heat of vaporization Q is recovered;
c) Heating the adsorbent material during gas desorption using a portion of the recovered heat of vaporization Q [0100]), adsorption and desorption do not occur simultaneously and thus needs to be cycled back and forth ([0013]); and 
d) Recycling heat during step (a) to prepare a working fluid (heat of vaporization Q, where heat is recovered from condenser 8 and sent to heat exchanger 5 then to the adsorber by means of steam 4 ([0100], [0048]).
Regarding claim 2, the method comprises storing the working fluid (steam) during the recycling into a storage tank or insulated storage means for later use ([0050]-[0051]).
Regarding claim 3, the working fluid is condensed and therefore chilled before removing heat (Q) ([0100]).
Regarding claims 4 and 5, a portion of the working fluid and removed heat are applied to increase the temperature of the working fluid in heat exchanger 5 ([0100]).
Regarding claim 6, the method comprises storing the working fluid (steam) during the recycling into a storage tank or insulated storage means for later use ([0050]-[0051]).
Regarding claim 7, the recycling step comprises a condenser, heat pump, evaporator, expansion valves that are fluidically connected to cooling means for travel ([0013], [0065], [0066] [0101]).
Regarding claim 8, the temperature of removal can be less than 50 °C (0031]) and the temperature of the adsorbent may be from 45-60 °C ([0036]).
Regarding claim 9, the working fluid is steam and thus comprises water ([0048]).
Regarding claim 11, the adsorbent material adsorbs natural gas, carbon dioxide ([0012]).
Regarding claim 12, the method comprises a heat exchange step at condenser 8 prior to the recycling step with the removed heat.
Regarding claim 14, air may be utilized as an input to assist in cooling ([0018]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Gebald US Publication 2017/0203249 in view of Coleman et al. US Publication 2016/0033081.
Regarding claim 10, Gebald does not explicitly teach the material of the adsorbent, however Coleman teaches that zeolite and activated carbon are common materials used to adsorb natural gas ([0033]). Thus, it would be obvious to one of ordinary skill in the art at the time of filing to conclude that Gebald would be using, or motivated to use, a zeolite or activated carbon material for the adsorber.
Regarding claim 13, Gebald is not specific to the type of heat exchanger used, however Coleman discloses a tube heat exchanger is well known in the art. Thus, it would be obvious to one of ordinary skill in the art at the time of filing to conclude that Gebald would be using, or motivated to use, a tube heat exchanger.
Regarding claims 17 and 18, Gebald does not explicitly teach the method is powered by a portion of natural gas adsorbed to the adsorbent material at less than 3 vol% of the total adsorbed natural gas. However does imply that the sorbent and cyclic capacity (Tables [0129]-[0130]) may achieve a similar adsorption on natural gas.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Gebald US Publication 2017/0203249 in view of Wang US Patent 9,562,649.
Regarding claims 15 and 16, Gebald does not explicitly disclose that the method may be powered by renewable energy, or spilled solar power. However, Wang teaches an adsorption process and system for natural gas that may be powered by solar cells, solar furnaces and wind turbines (column 15 lines 41-43). The energy required in Gebald’s method is disclosed in Table [0129] which is within the capabilities of renewable energy sources. Thus, it would have been obvious to one having ordinary skill in the art to use renewable and solar energy to power the adsorption method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772